Hile, O. J.
1. The courts of this State may be divided into two classes:
first, those courts which are expressly created by the constitution, such as the Supreme Court and the Court of Appeals, the superior courts, justice’s courts, and courts of ordinary; and, second, such other courts as are authorized by the constitution to be established by legislative enactment, such as the city courts. The courts first above mentioned have an inherent power to define contempts, which power can not be abridged or taken away by legislative action. In re Fite, 11 Ga. App. 665 (76 S. E. 397); Bradley v. State, 111 Ga. 168 (36 S. E. 630, 50 L. R. A. 691, 78 Am. St. R. 157). Courts of the second class mentioned, with reference to contempts, are restricted to the legislative classification set out in the Civil Code (1910), § 4643, and their power to define contempts or punish therefor does not extend to any cases not therein set out. Bradley v. State, supra.
2. The city court of LaGrange is not a constitutional court in the sense of having been expressly created by the constitution, but it was created by legislative enactment (Acts of 1899, p. 385), under authority given by the constitution to the legislature. It, therefore, has no inherent power to define contempts, but is limited to those set out in the Civil Code (1910), § 4643.
3. The alleged contempt of which the plaintiff in error was adjudged guilty, under the facts, is not included among the cases of contempt set out in § 4643, supra'; and, for this reason, the judgment finding him guilty of contempt of court was contrary to law.

Judgment reversed.

M. U. Mooty, Arthur Greer, for plaintiff in error.
Henry Beeves, solicitor, contra.